Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-21-00389-CV

  IN RE AUBURN CREEK LIMITED PARTERNSHIP, The Lynd Company, Lynd Family
             Limited Partnership, and Forty Four Eleven, LLC, Relator(s)

                                             Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: October 6, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 15, 2021, relators filed a petition for writ of mandamus and a motion for

stay of the underlying proceedings pending final resolution of the petition for writ of mandamus.

The real parties in interest filed a response to which relators replied. Mandamus is an extraordinary

remedy, available only when the relator can show (1) the trial court clearly abused its discretion

or violated a duty imposed by law; and (2) there is no adequate remedy by way of appeal. Walker

v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). After considering the petition

and the record, this court concludes relators did not show they are entitled to the relief sought.



1
  This proceeding arises out of Cause No. 2017-CI-17349, styled Hang Pau, et. al v. Auburn Creek Limited
Partnership, pending in the 73rd Judicial District Court, Bexar County, Texas. The orders at issue in this original
proceeding were signed by the Honorable Aaron S. Hass, Presiding Judge of the 285th Judicial District Court, Bexar
County, Texas and the Honorable Cynthia Marie Chapa, Presiding Judge of the 288th Judicial District Court, Bexar
County, Texas.
                                                                                 04-21-00389-CV


Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a). Relators’

motion for temporary relief is denied as moot.

                                                  PER CURIAM




                                                 -2-